DETAILED ACTION
	This is the final office action for application 16/481,567, which is a national stage entry of PCT/US2018/015916, filed 1/30/2018, which claims priority to provisional applications 62/451,817 (filed 1/30/2017) and 62/540,782 (filed 8/3/2017), after the request for continued examination filed 4/6/2022.
	Claims 1-16 are pending in the application. Claims 11-16 are considered herein.
	The prior art rejections of record are withdrawn in light of the claim amendments, and new rejections are presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a rejection.
	Vigil, et al. (Sensors and Actuators A 171 (2011) 87-92)
	Liu, et al. (Applied Physics Letters 105, 073306 (2014))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, et al. (Biosensors and Bioelectronics, 2015, vol. 64, pages 499-504) in view of Yang, et al. (Phys. Chem. Chem. Phys., 2015, 17, 32283-32288). 
In reference to Claim 11, Kang teaches a method for sensing UV radiation (section 3.3, column 2, page 501, through column 2, page 502, with data shown in Fig. 3B). 
Kang does not explicitly teach that the measurement includes quantifying a power density of the impinging UV radiation.
However, the method of Kang comprises quantifying a current density of UV radiation (i.e. mA/cm2) using an electrochemical UV sensor (Fig. 3B, section 3.3, column 2, page 501, through column 2, page 502). The electrochemical UV sensor is shown in Fig. 2D.
Fig. 10 of the instant specification teaches that the power density is derived from a plot of current density/cm2, like the data measured by Kang.
Therefore, it is the Examiner’s position that, because the method of Kang measures the current density of the impinging UV radiation (i.e. mA/cm2), and because the power density is directly determined from the current density, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have calculated the power density from the data of Kang, because the power density is directly determined from the measured current density.
	The electrochemical UV sensor comprises a photoelectrode (i.e. photoanode, Fig. 2D, section 3.2, page 501).
	The photoelectrode of the UV sensor comprises a graphene substrate, corresponding to the “RGO,” or reduced graphene oxide, substrate (Fig. 2D).
	The graphene substrate of Kang is not functionalized with carbon quantum dots as a photoactive material. Instead, he teaches that it is functionalized with ZnO nanowires.
To solve the same problem of providing a UV sensor with photoelectrode comprising a graphene-based substrate, Yang teaches a UV sensor comprising a graphene oxide substrate with zero-dimensional nitrogen- and sulfur-doped carbon dots (i.e. carbon quantum dots) as a photoactive material (Fig. 7a, schematically shown in Scheme 1).
Yang teaches that the photoelectrodes of his invention provide the benefit of containing only earth-abundant, non-toxic, and inexpensive materials (column 2, paragraph 2, page 32283). Yang further teaches that “the combination and interaction of graphene and CDs will able the generation of unprecedented physical properties and provide a potential pathway for constructing all carbon-based  devices with high light energy conversion performance” (column 2, paragraph 2, page 32283).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the ZnO nanowires in the device of Kang with the carbon quantum dots of Yang, because Yang teaches that the photoelectrodes of his invention provide the benefit of containing only earth-abundant, non-toxic, and inexpensive materials (column 2, paragraph 2, page 32283), and that “the combination and interaction of graphene and CDs will able the generation of unprecedented physical properties and provide a potential pathway for constructing all carbon-based  devices with high light energy conversion performance” (column 2, paragraph 2, page 32283).
Replacing the ZnO in the device of Kang with the zero-dimensional nitrogen- and sulfur-doped carbon dots (i.e. carbon quantum dots) of Yang teaches the limitations of Claim 11, wherein the graphene substrate is functionalized with carbon quantum dots as a photoactive material.
Replacing the ZnO in the device of Kang with the zero-dimensional nitrogen- and sulfur-doped carbon dots (i.e. carbon quantum dots) of Yang teaches the limitations of Claim 13, wherein the CQDs are nitrogen-doped CQDs.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In reference to Claim 12, Kang teaches that the method of his invention involves measuring photocurrent density as a function of time (Fig. 3B, section 3.3, pages 501-502) under illumination. This measurement involves a measurement of a rate at which a cell current of the electrochemical UV sensor changes. 
Therefore, Kang does not explicitly teach that the measurements of his invention involve “measuring a rate at which a cell voltage of the electrochemical UV sensor changes.”
However, because voltage is directly proportional to cell current, V = IR, the current measurement as shown in Fig. 3B is an indirect measurement of voltage.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have measured cell voltage, instead of cell current, because the current measurements of his invention are an indirect measurement of voltage.
	In reference to Claim 14, Kang teaches that the electrochemical UV sensor comprises a photoelectrode including the carbon/graphene quantum dots (this modification is described in the rejection of Claim 11 above), a counter electrode (corresponding to the electrode taught to apply a bias in the device (described in section 3.4, column 2, page 502), and an electrolyte (corresponding to the electrolyte comprising GSH and PBS, described in section 3.4, column 2, page 502, and in section 2.1, page 500).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, et al. (Biosensors and Bioelectronics, 2015, vol. 64, pages 499-504) in view of Yang, et al. (Phys. Chem. Chem. Phys., 2015, 17, 32283-32288), and further in view of Nocera, et al. (U.S. Patent Application Publication 2010/0133110 A1).
In reference to Claim 15, modified Kang does not teach that the electrolyte is a solid, flexible polymer electrolyte.
Instead, Kang teaches that the electrolyte is a liquid (section 3.4, column 2, page 502, and in section 2.1, page 500).
To solve the same problem of providing a photoelectrochemical device comprising a photoelectrode immersed in an electrolyte, Nocera teaches that electrolytes suitable for such a device include liquid electrolytes (as in Kang) and polyethylene oxide or NAFION-based electrolytes (paragraph [0181]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a polyethylene oxide or NAFION-based electrolyte in the device of modified Kang, based on the teachings of Nocera.
Further, forming the electrolyte to comprise a polymer would provide the benefit of decreasing the likelihood of electrolyte leakage.
Paragraph [0026] of the instant invention recognizes polyethylene oxide and NAFION as polymer electrolyte materials of the instant invention.
Therefore, using a polyethylene oxide or NAFION-based electrolyte (as taught by Nocera) in the device of modified Kang teaches the limitations of Claim 15, wherein the electrolyte is a solid, flexible polymer electrolyte.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, et al. (Biosensors and Bioelectronics, 2015, vol. 64, pages 499-504) in view of Yang, et al. (Phys. Chem. Chem. Phys., 2015, 17, 32283-32288), and further in view of Son, et al. (Composites: Part B, 2015, vol. 69, pages 154-158).
	In reference to Claim 16, modified Kang does not teach that the electrochemical UV sensor is flexible.
	To solve the same problem of providing a UV photodetector, Son teaches a UV photodetector comprising graphene (as in modified Kang) disposed on a flexible PET substrate (Son, Fig. 1). Son further teaches that the graphene substrate/PET electrode substrate provides the benefit of allowing formation of UV photodetectors that have large area, good mechanical flexibility, high transparency, and low cost (column 1, last line, and column 2, first two lines, page 154).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a flexible PET substrate in the device of modified Kang, as taught by Son, in place of the FTO glass layer of the device of modified Kang, in order to achieve the benefits of giving the UV photodetector of modified Kang good mechanical flexibility, high transparency, and low cost (Son, column 1, last line, and column 2, first two lines, page 154).
	Using a flexible PET substrate in the device of modified Kang, as taught by Son, in place of the FTO glass layer of the device of modified Kang, teaches the limitations of Claim 16, wherein the device is flexible.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721